DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the amendment filed on January 5th, 2021 for application no. 16/382,903 filed on April 12th, 2019. Claims 1-20 are pending. In the present amendment, claims 1-3, 6-8, 13-17 and 19-20 are amended.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Philip E. Rettig on January 19th, 2021. The application has been amended as follows:

Claim 1 (last line) has been amended to read, “non-actuated positions.”.

Claim 13 (lines 5-6) should read, “non-magnetic shroud surrounds said tip portion of said pole piece for inhibiting collection of magnetizeable debris between said armature”.

Claim 16 (line 9) has been amended to read, “said first and second end segments, wherein said armature is pivotally [[movement]] movable relative to said”.

Response to Arguments
The Applicant's arguments filed January 5th, 2021 are in response to the Office Action mailed August 5th, 2020. The Applicant's arguments have been fully considered.
Regarding Claims 1, 16 and 19, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious a selectable one-way clutch having the combination of features recited in claim 1, and particularly “wherein said debris containment arrangement comprises a non-magnetic contamination shroud attached to said first member and configured to enclose a tip portion of said pole piece during movement of said first member between its actuated and non-actuated positions”.
The closest prior art of Klasser (US 10,544,842) discloses a selectable one-way clutch comprising a tip portion (Fig. 2, 66) of a pole piece (46) surrounded by an epoxy layer (68), but fails to disclose a “non-magnetic contamination shroud attached to said first member”, and there is no motivation to relocate the epoxy layer of Klasser.
Regarding Claim 16, none of the prior art discloses or renders obvious a selectable one-way clutch having the combination of features recited in claim 16, and particularly “wherein said contamination shroud includes a body portion defining a throughbore, wherein a gap is defined between said intermediate segment of said armature and an end portion of said pole piece aligned with said throughbore, and wherein the gap is reduced when said armature moves from its non-actuated position toward its actuated position”.
“gap is reduced when said armature moves from its non-actuated position toward its actuated position”, and there is no motivation to enclose the throughbore (Fig. 4, 100) taught by Klasser such that it provides a reducible gap.
Regarding Claim 19, none of the prior art discloses or renders obvious a selectable one-way clutch having the combination of features recited in claim 19, and particularly “a non-magnetic contamination shroud having a tubular portion configured to surround an end portion of said pole piece”.
The closest prior art of Klasser (US 10,544,842) discloses a selectable one-way clutch comprising a magnetic armature (Fig. 4, 50), but fails to disclose a “a non-magnetic contamination shroud having a tubular portion configured to surround an end portion of said pole piece”, and there is no motivation to relocate the epoxy layer (Fig. 2, 68) to the throughbore (Fig. 4, 100) of the armature (50) taught by Klasser.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659